:
                             I




OPCICE OF T’NE AFTORNEY      OXNLRAL   OF   TXXM
                    AUITIN




                                                   IDlp a h m
    )mn      aot~    bra the pruotio. Of thi8 D.P-*
    tononmlno 6UOh 00rpOmtioM.
         “m. pin-per.oi thir onquirf 1s tagU.**
    ~1s w~tbsr er not la your c~piaionfhe.Depart-
    -n*i8lx tq uina  to r ut0 r ur l
                                   hr nlM eJM a d
    ii 80, roala the pmrielo~ thut    roqaim State
    m     to be, emuisod trio. a ymr be 8pplioable,
    ml *~pzd it roller that State Bmk Bn8l~1on
    rotid be drrl l~th@ribed t0 oonduet   8UOk @X68-
    Mtienr     as I II the oare of Stat* butlu.  0~
    rin   point of oonoorn,    W ia(llmt.d •b~r.    18
    rfrofheror not ,tha ri8ltUtiO~ @Wl/sr ma&-
     tion      r-t       18 ‘pOSd88iW   Or   Obl%@tO~.’

               Artiole     1519 of the c;lWU~Ot h’tiO108       sited by PM
d6olareo:
            "au& OOr~~tiOl.I8 8hall be subjeat at 411
     tilW8 t0 the 8llptlETi8iOIl       alidMXltrOl Or t&a Burk-
     in6 COBld8~1OllOT,        UUd rhall O@IkfO~tO til lUW-
     fdl  re@rtiOllr        O? 8uoh 0Omni881Oner. NO 8uoh
       or   mtion    8hR11     b&B    bWiBa8    Until lUth o r iUd
     iof?0 80 by suoh COrri88iOUW attar 88ti8?UtOl'y
     Shoring rd. that 8uOh ootporutioa ha8 allied
     with the law, and thereafter it 8hall make r8-
     port8 to suoh C@rri88iOIlOrUrd bo rubjeot              k
     8Wh perlodioal Ti8itUtiOM             a lllxaainut~eu#
     under    hi8 dinotien,        and 8hall #al fa.8 tbrro-
     foo&all I8 in the dara of Stub             b8mklng eorporr
            .   -id    aoari88iOWr      8hrl1  hUT8 8uOh pOWm
     with wfer@nM         tt.9  tuking ohargo o? saoh oorpom-
     tioar, liqnldatlng 8am0, and for like lanru              a8
     an po880880d       by hla with nferwloo to atut
     bMk8.w
             ThO OfrOOt    Or thi0   litiiOi0 i8, WO fhiUk,      DOt Ofiy
t0 OOIBfOr    U-Xl  th8 -in6       COWi88iOMr     the p0U.r of Vi8i-
kdiOn      Md UMiMtiOl,         but by the 8~     toka    it  uku     aa&
~i8if~tiOn      urd O-tiOn         of 8uoh OOrpmtien8        th.   duty
Of the %tiillg COEi88iOnOr              plTWi8~ly U       in the @(LB*of
Stat0       bankin oo~rporatlon8.   In otfioial pwer            aad duty
th w OOni.=~ 1 1 IIln 0ffiO.r          i8 not di8entieaary           with
8QOh offiO@r     in eohi utter    Or it8  OXOF3iW      urd     perfOmo@,
but 18 mndutory.
               Y
                                                   J




Htmorrblo Jobn 0. NOAdUU - Pa60 8


         Trwtlng that What   we ha+* 84id     6Qrm6tly     4JUWOm
your Inquiry, vm 4rm


                                         Very truly your8
                                   ATPO~G~OFTEXA8




0843




AFPEomo Jme. t,104a                 APPROV-JID
(8)  Goruld C. XMII                 opIai@n     corrittu
Attorno~Gonenlof Tekm               BY      B. 1. B. chaizua